Citation Nr: 1015472	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to April 
2002 and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted a 50 percent 
evaluation for PTSD effective July 20, 2006.

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected PTSD involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for a previously service- 
connected disability). 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD was 
manifested by deficiencies in most of the areas work, family 
relations, judgment, thinking, or mood; but total 
occupational and social impairment had not been demonstrated.

2.  The Veteran became unable to obtain and retain gainful 
employment due to PTSD as of June 28, 2005.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 70 percent 
evaluation, but no higher, for PTSD have been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).

2.  The criteria for a total disability rating based on 
individual unemployability (TDIU) were met as of June 28, 
2005. 38 C.F.R. § 4.16(a) (2009). 

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The July 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the August 2005 letter.

An August 2007 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the August 2007 letter, and opportunity for the 
Veteran to respond, the December 2007 supplemental statement 
of the case reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The claim for an initial evaluation in excess of 50 percent 
for PTSD is a downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b)(3) (2009).  Hence, the 
duty to assist the Veteran has been satisfied. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, and the Veteran's September 2005 
and April 2009 VA examinations.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran and by the 
Veteran's representative on his behalf.  The Board finds that 
no additional RO action to further develop the record on the 
claim for PTSD is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130. 

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is 
applicable if the manifestations of the service-connected 
psychiatric disorder result in total occupational and social 
impairment.  Although the Rating Formula lists specific 
symptoms that are indicative of total impairment, the United 
States Court of Appeals for Veterans Claims has held that the 
symptoms listed in the Rating Formula are only examples, and 
that evidence of those specific symptoms is not required to 
show that the veteran is totally disabled.  In rating a 
mental disability VA is required to consider all symptoms 
that affect her social and occupational functioning, and not 
limit consideration to those symptoms listed in the Rating 
Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In other words, the primary consideration is whether 
the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).


Background 

As noted above, in a rating decision dated July 2006, the RO 
granted service connection for PTSD with a disability rating 
of 50 percent, effective from June 28, 2005.

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  He essentially claims that his 
disability is more severe than is contemplated by a 50 
percent rating. 

The Veteran was hospitalized on July 13, 2005 with suicidal 
ideation as he intended to shoot himself on the weapons 
range.  He had been experiencing PTSD symptoms of recurring 
vivid daydreams, avoidance behaviors and arousal symptoms.  
The symptoms contributed to very poor occupational function 
as he was switching jobs frequently.  He had some 
intermittent depressive symptoms.  The diagnosis was PTSD, 
panic attacks, depression and acute psychiatric disease.  The 
examiner noted that given the acuity and severity of his 
symptomatology, his vocational dysfunction and his treatment 
resistance, the Veteran appeared as a long term risk for 
chronic PTSD and suicidality.  A GAF score of 25 was 
reported.  

On July 14, 2005, the Veteran underwent additional 
psychiatric treatment prior to his release the following day.  
He indicated that he was feeling much better.  His speech was 
normal but his affect was depressed.  His thought process was 
logical and goal directed.  He denied delusions or perceptual 
abnormalities.  The diagnosis was chronic PTSD, depression 
and chronic mental illness.  A GAF score of 40 was reported.

The Veteran underwent a QTC examination in September 2005.  
The Veteran was cooperative but reported that he was always 
angry and anxious.  He had difficulty sleeping and his 
symptoms included depression, anxiety, anger, irritability 
and memories of combat experience with a marked discomfort.  
The Veteran had worked numerous jobs that had not lasted 
long.  He had a fair relationship with his father and a good 
relationship with his mother but did not talk to his sister.  
There were marked changes in the Veteran's daily activities 
as he was quite isolated and sullen.  The Veteran had 
recurrent distressing dreams and flashbacks.  He had 
physiological reactivity to cues that symbolized effects of 
his previous trauma.  He was not very interested in 
significant activities and had a restrictive range of affect.  
He had difficulty falling and staying asleep.  He was 
irritable and had an exaggerated startled response.  His 
hygiene was good and his behavior was within normal limits.  
He had an abnormal mood with depressed affect, unprovoked 
irritability and decreased motivation.  His communication and 
speech was normal.  He described panic attacks although there 
was no history of delusions or hallucinations.  He denied 
obsessional rituals.  There was no thought disorder.  His 
judgment was good except when he was anxious.  There was no 
impaired abstract thinking and the Veteran was somewhat 
concerned about mild memory loss.  He had been suicidal and 
had suicidal ideation at times at one point thought of using 
his rifle to kill himself.  He denied homicidal ideation.  
The diagnosis was PTSD.  A GAF score of 45 was reported.  The 
examiner noted that the Veteran was capable of managing his 
own money and was capable of performing activities of daily 
living.  He had difficulty establishing work and social 
relationships.

In a VA treatment report in September 2007, the Veteran 
indicated that he was feeling depressed most of the time.  
His energy and motivation were low and his sleep was poor.  
He walked off of another job due to not being able to 
tolerate the job.  He had some fleeting suicidal ideation 
without intent or plan.  The diagnosis was PTSD.  A GAF score 
of 45 was reported.

The Veteran underwent a VA examination in April 2008.  The 
Veteran was cooperative and answered all questions 
appropriately.  The Veteran reported that he was always 
depressed, angry and did not want to do anything.  He had 
difficulty holding on to a job and was not motivated to work.  
He had a hard time in large groups of people.  His current 
symptoms included isolation and limited social contact with 
other people.  The Veteran reported that he did not speak to 
his family very much and he had great difficulty falling 
asleep.  The Veteran was not working currently and had a 
great deal of difficulty sustaining employment.  His last job 
was in December 2007 and lasted two weeks before the Veteran 
became unmotivated and stopped showing up for work.  

On examination, the Veteran was a reliable historian and was 
oriented times 4.  His appearance and hygiene were casual.  
His behavior was appropriate.  His affect and mood were 
abnormal with flattened affect and depressed mood.  He had 
impaired impulse control or unprovoked irritability and some 
periods of violence.  His motivation and communication were 
quite limited.  His concentration was limited and he 
described panic attacks.  He described suspiciousness of 
people but denied any hallucinations or delusions.  He denied 
obsessional rituals.  The examiner did not discover any 
thought disorder but the Veteran's judgment was impaired 
especially about his ability to function in a job situation 
and his isolation.  His abstract thinking was not impaired.  
He stated that he had mild abnormal memory patterns 
especially short-term memory and he had suicidal ideation 
with passive thoughts of death but no longer had any active 
plan to hurt himself.  He denied homicidal ideation and he 
did not have behavioral cognitive social affective and 
somatic symptoms that were attributed to PTSD.  The examiner 
noted that the Veteran had socialization and family problems 
and occupational difficulties.  The Veteran had recurrent 
recollections of his traumatic events and had recurrent 
feelings.  He avoided talking about these events and had 
marked diminished interest in participation and activities.  
He felt detached from other people and had a restricted range 
and affect.  He had hypervigilance and difficulty 
concentrating.  He was able to manage his own funds and had 
no difficulty performing activities of daily living.  He had 
difficulty establishing and maintaining effective work or 
social relationships.  He had difficulty maintaining family 
role functioning.  He had occasional interference with 
leisurely pursuits.  The Veteran understood all commands and 
had no active plans to hurt himself, and did not pose any 
threat or persistent danger, injury to himself or others.  He 
did have passive thoughts of death and the improvement of his 
psychiatric condition, impairments and functional status was 
guarded.  A GAF score of 45 was reported. 


Analysis 

After assessing the totality of the evidence, and taking into 
consideration the additional impairment from this disability 
as reflected by the history reported, subjective reports, and 
clinical findings the Board finds that the Veteran's symptoms 
more nearly approximate occupational and social impairment, 
with deficiencies in most areas.  Overall, the Veteran has 
had a history of suicidal ideations, hospitalizations, 
difficulty in adapting to work or worklike settings, and 
anger and anxiety that made it difficult or impossible for 
him to interact with others.  There have also been subjective 
reports of experiencing panic attacks and difficulty 
sleeping.  Clinical findings are reflective of depression, 
hypervigilence, a restricted range of affect, an exaggerated 
startled response, unprovoked irritability, decreased 
motivation, difficulty concentrating, short-term memory 
difficulty, occasional interference with leisurely pursuits, 
and difficulty establishing and maintaining effective work or 
social relationships and family role functioning.  The April 
2009 examiner also noted that the Veteran had recurrent 
recollections of his traumatic events, recurrent feelings and 
had marked diminished interest in participation and 
activities. In sum, the evidence can be read as showing 
deficiencies in most of the areas listed under the criteria 
for a 70 percent rating.  Accordingly an initial rating of 70 
percent is granted. 

Based on the above evidence, the Board finds that a 
disability rating in excess of 70 percent is not warranted 
for any period of the claim.  As noted above, the maximum 
rating of 100 percent requires total occupational and social 
impairment.  VA treatment records and examinations show no 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
inability to maintain personal hygiene, disorientation to 
time or place, or memory loss for names of own relatives, own 
occupation, or own name. 

Although the Veteran was assigned a GAF score of 25 on 
hospital admission and a GAF of 40 on discharge, which 
reflected anywhere from some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work), subsequent GAF scores of 45 have been 
recorded.  Additionally, the Board notes that GAF scores are 
only one indication of the severity of a given service-
connected mental disorder.  38 C.F.R. § 4.130, Diagnostic 
Code 9411; see also Carpenter, supra.  Furthermore, in this 
case, the overall evidence of record on does not reflect that 
the Veteran's symptomatology was so severe as to merit a 100 
percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that an 
initial 70 percent, but no higher, rating for PTSD, is 
warranted.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular 
schedular rating criteria specifically contemplate the 
Veteran's complaints or clinical findings that include 
suicidal ideation and hospitalization.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). Finally, the Board 
has considered whether "staged" ratings are appropriate.  See 
Fenderson, supra.  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.

The Court of Appeals for Veterans Claims has determined that 
a TDIU claim is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  Here, the Board finds that the 
Veteran became unable to obtain or retain gainful employment 
as of June 28, 2005, and therefore TDIU is warranted as of 
that date, the effective date of the award of service 
connection. The above evidence indicates that, although the 
Veteran has worked intermittently since his discharge from 
service, these jobs were no more than marginal in nature and 
that he effectively has been unable to secure or follow a 
substantially gainful occupation as a result of the service-
connected PTSD. The benefit of the doubt is resolved in the 
Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.16(a). 


ORDER


Entitlement to an initial 70 percent rating for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

TDIU is granted, effective June 28, 2005, subject to the law 
and regulations governing the payment of monetary benefits.
 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


